     Case 2:20-cv-00678-WKW-CSC Document 6 Filed 11/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

CHRISTOPHER TERELL DULL,                )
#185316,                                )
                                        )
              Plaintiff,                )
                                        )
         v.                             )      CASE NO. 2:20-CV-678-WKW
                                        )                [WO]
WARDEN BUTLER, et al.,                  )
                                        )
              Defendants.               )

                                    ORDER

      On October 14, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 5.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(b)(1)(A).

      Final judgment will be entered separately.

      DONE this 4th day of November, 2020.
                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
